t c summary opinion united_states tax_court marlin d cutshall sr petitioner v commissioner of internal revenue respondent docket no 23959-05s filed date marlin d cutshall sr pro_se ronald e collins for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure after concessions the sole issue for decision is whether petitioner is entitled to claim a business loss deduction of dollar_figure on schedule c profit or loss from business background the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in york pennsylvania petitioner filed separately from his spouse a form_1040 u s individual_income_tax_return for on schedule c petitioner claimed a deduction of dollar_figure for a business loss from the taxable_year respondent issued to petitioner a statutory_notice_of_deficiency for disallowing the claimed deduction for lack of substantiation discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule 1petitioner concedes that the social_security retirement benefits of dollar_figure and the pension from the public school employees retirement_system of dollar_figure that he received in are includable in gross_income 2petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations the court concludes that sec_7491 does not apply continued a 290_us_111 moreover tax deductions are a matter of legislative grace with a taxpayer bearing the burden of proving entitlement to the deductions claimed rule a 503_us_79 in petitioner leased a parcel of land on which he and his family ran a small produce stand out of a moveable type structure petitioner contends that despite his lease a group of lawyers wanted to build a motel on the land petitioner claims that when he refused to move they took a truck in and took everything that i had as a result petitioner’s produce stand was forced to shut down and petitioner allegedly sustained a business loss of dollar_figure on his return petitioner claimed a business loss of dollar_figure for his produce stand petitioner’s testimony suggests that he expected the internal_revenue_service irs to reimburse him in actual dollars for the business loss claimed on the return when petitioner did not receive any form of response from the irs he continued to claim a business loss of dollar_figure on each and every return that he filed with the irs after because he wanted a sense of fairness from the irs continued because petitioner has not produced any evidence that establishes the preconditions for its application petitioner complained on part v of schedule c for that the irs has never given him a business loss that the mafia lawyer stole all he owned and that he has fought with them for years contrary to petitioner’s belief he was apparently allowed a business loss deduction of dollar_figure for each year from to under sec_6212 if respondent determines that there is a deficiency he is authorized to issue to petitioner a notice_of_deficiency respondent however did not issue to petitioner a notice_of_deficiency or otherwise notify him that the deductions claimed on the returns for to were disallowed see sec_6212 sec_6320 sec_6330 petitioner therefore had the benefit of reducing his gross_income by dollar_figure for each year from to at trial petitioner further complains that even though he claimed a business loss on each and every return filed on and after he was not granted an opportunity to appear before the court until the return was filed for the taxable_year respondent finally disallowed the business loss deduction of dollar_figure determined a deficiency and issued to petitioner a notice_of_deficiency often described as the ticket to the tax_court 124_tc_296 affd 451_f3d_8 1st cir see sec_6213 the court has reviewed the evidence presented by petitioner and respondent at trial the court agrees with respondent’s determination in the deficiency_notice that petitioner has failed to substantiate that he had a business loss of dollar_figure in see 65_tc_87 affd per curiam 540_f2d_821 5th cir holding that taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction moreover even if petitioner had substantiated that he had a business loss in that loss would not be deductible against his income in see sec_165 394_us_678 multiple deductions of the same item are generally precluded accordingly petitioner is not entitled to claim a schedule c business loss deduction of dollar_figure for to reflect the foregoing decision will be entered for respondent
